Exhibit 10.5

ESCROW AGREEMENT

ESCROW AGREEMENT (“Agreement”) dated [Closing Date] by and among ENDEAVOR
ACQUISITION CORP., a Delaware corporation (“Parent”), DOV CHARNEY (the
“Stockholder”), and CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as escrow agent
(the “Escrow Agent”).

Parent, the Stockholder, certain corporations affiliated with each of them and
certain other persons are the parties to an Agreement and Plan of Reorganization
dated as of December 18, 2006 (the “Reorganization Agreement”). Pursuant to the
Reorganization Agreement, Parent and the Surviving Corporations are to be
indemnified in certain respects. The parties desire to establish an escrow fund
as collateral security for the indemnification obligations under the
Reorganization Agreement. Capitalized terms used herein that are not otherwise
defined herein shall have the meanings ascribed to them in the Reorganization
Agreement.

The parties agree as follows:

1. (a) Concurrently with the execution hereof, the Stockholder is delivering to
the Escrow Agent, to be held in escrow pursuant to the terms of this Agreement,
stock certificates issued in the name of the Stockholder 8,064,516 shares of
Parent Common Stock received by the Stockholder pursuant to the Reorganization
Agreement, together with ten (10) assignments separate from certificate,
executed in blank by the Stockholder. The shares of Parent Common Stock
represented by the stock certificates so delivered by the Stockholder to the
Escrow Agent are herein referred to in the aggregate as the “Escrow Fund.”
Subsequent to any transfer permitted pursuant to Paragraph 1(e) hereof, the
Escrow Agent shall maintain a separate account for each Owner’s (as hereinafter
defined) portion of the Escrow Fund.

(b) The Escrow Agent hereby agrees to act as escrow agent and to hold, safeguard
and disburse the Escrow Fund pursuant to the terms and conditions hereof. It
shall treat the Escrow Fund as a trust fund in accordance with the terms of this
Agreement and not as the property of Parent. The Escrow Agent’s duties hereunder
shall terminate upon its distribution of the entire Escrow Fund in accordance
with this Agreement.

(c) Except as herein provided, the Owners (as defined in Section 1.(d), below)
shall retain all of their rights as stockholders of Parent with respect to
shares of Parent Common Stock constituting the Escrow Fund during the period
from the Closing Date to the later of (i) the first anniversary of the Closing
date and (ii) the date that is thirty (30) days after Parent has filed with the
Securities and Exchange Commission its annual report on Form 10-K for the year
ending December 31, 2007 (the “Escrow Period”), including, without limitation,
the right to vote their shares of Parent Common Stock included in the Escrow
Fund.

(d) During the Escrow Period, all dividends payable in cash with respect to the
shares of Parent Common Stock included in the Escrow Fund shall be paid to

 



--------------------------------------------------------------------------------

the Owners, but all dividends payable in stock or other non-cash property
(“Non-Cash Dividends”) shall be delivered to the Escrow Agent to hold in
accordance with the terms hereof. As used herein, the term “Escrow Fund” shall
be deemed to include the Non-Cash Dividends distributed thereon, if any.

(e) During the Escrow Period, no sale, transfer or other disposition may be made
of any or all of the shares of Parent Common Stock in the Escrow Fund except
(i) to a “Permitted Transferee” (as hereinafter defined), (ii) by virtue of the
laws of descent and distribution upon death of the Stockholder or any Permitted
Transferee (the Stockholder and each Permitted Transferee being hereinafter
referred to individually as an “Owner” and collectively as the “Owners”), or
(iii) pursuant to a qualified domestic relations order; provided, however, that
such permissive transfers may be implemented only upon the respective
transferee’s written agreement to be bound by the terms and conditions of this
Agreement. As used in this Agreement, the term “Permitted Transferee” shall
include: (x) members of the Stockholder’s “Immediate Family” (as hereinafter
defined); (y) an entity in which (A) the Stockholder and/or members of the
Stockholder’s Immediate Family beneficially own 100% of such entity’s voting and
non-voting equity securities, or (B) the Stockholder and/or a member of the
Stockholder’s Immediate Family is a general partner and in which the Stockholder
and/or members of the Stockholder’s Immediate Family beneficially own 100% of
all capital accounts of such entity; and (z) a revocable trust established by
the Stockholder during his lifetime for the benefit of the Stockholder or for
the exclusive benefit of all or any of the Stockholder’s Immediate Family. As
used in this Agreement, the term “Immediate Family” means, with respect to the
Stockholder, a spouse, parents, lineal descendants, the spouse of any lineal
descendant, and brothers and sisters (or a trust, all of whose current
beneficiaries are members of an Immediate Family of the Stockholder). In
connection with and as a condition to each permitted transfer, the Permitted
Transferee shall deliver to the Escrow Agent an assignment separate from
certificate executed by the transferring Stockholder, or where applicable, an
order of a court of competent jurisdiction, evidencing the transfer of shares to
the Permitted Transferee, together with ten (10) assignments separate from
certificate executed in blank by the Permitted Transferee with respect to the
shares transferred to the Permitted Transferee. Upon receipt of such documents,
the Escrow Agent shall deliver to Parent the original stock certificate out of
which the assigned shares are to be transferred, together with the executed
assignment separate from certificate executed by the transferring Stockholder,
or a copy of the applicable court order, and shall request that Parent issue new
certificates representing (m) the number of shares, if any, that continue to be
owned by the transferring Stockholder, and (n) the number of shares owned by the
Permitted Transferee as the result of such transfer. Parent, the Stockholder and
the Permitted Transferee shall cooperate in all respects with the Escrow Agent
in documenting each such transfer and in effectuating the result intended to be
accomplished thereby. During the Escrow Period, no Owner shall pledge or grant a
security interest in such Owner’s shares of Parent Common Stock included in the
Escrow Fund or grant a security interest in such Owner’s rights under this
Agreement.

2. (a) Parent, acting through the current or former member of Parent’s Board of
Directors who has been appointed by Parent to take all necessary actions and
make all decisions on behalf of Parent with respect to its and the Surviving
Corporations’

 

2



--------------------------------------------------------------------------------

rights to indemnification under Article VII of the Reorganization Agreement (the
“Appointed Director”), may make a claim for indemnification pursuant to the
Reorganization Agreement (“Indemnity Claim”) against the Escrow Fund by giving
notice (a “Notice”) to the Stockholder (with a copy to the Escrow Agent)
specifying (i) the covenant, representation, warranty, agreement, undertaking or
obligation contained in the Reorganization Agreement which it asserts has been
breached or otherwise entitles Parent or a Surviving Corporation to
indemnification, (ii) in reasonable detail, the nature and dollar amount of any
Indemnity Claim, and (iii) whether the Indemnity Claim results from a Third
Party Claim against Parent or a Surviving Corporation. The Appointed Director
also shall deliver to the Escrow Agent (with a copy to the Stockholder),
concurrently with its delivery to the Escrow Agent of the Notice, a
certification as to the date on which the Notice was delivered to the
Stockholder.

(b) If the Stockholder shall give a notice to the Appointed Director (with a
copy to the Escrow Agent) (a “Counter Notice”), within 30 days following the
date of receipt (as specified in the Appointed Director’s certification) by the
Stockholder of a copy of the Notice, disputing whether the Indemnity Claim is
indemnifiable under the Reorganization Agreement, the Appointed Director and the
Stockholder shall attempt to resolve such dispute by voluntary settlement as
provided in paragraph 2(c) below. If no Counter Notice with respect to an
Indemnity Claim is received by the Escrow Agent from the Stockholder within such
30-day period, the Indemnity Claim shall be deemed to be an Established Claim
(as hereinafter defined) for purposes of this Agreement.

(c) If the Stockholder delivers a Counter Notice to the Escrow Agent, the
Appointed Director and the Stockholder shall, during the period of 60 days
following the delivery of such Counter Notice or such greater period of time as
the parties may agree to in writing (with a copy to the Escrow Agent), attempt
to resolve the dispute with respect to which the Counter Notice was given. If
the Appointed Director and the Stockholder shall reach a settlement with respect
to any such dispute, they shall jointly deliver written notice of such
settlement to the Escrow Agent specifying the terms thereof. If the Appointed
Director and the Stockholder shall be unable to reach a settlement with respect
to a dispute, such dispute shall be resolved by arbitration pursuant to
paragraph 2(d) below.

(d) If the Appointed Director and the Stockholder cannot resolve a dispute prior
to expiration of the 60-day period referred to in paragraph 2(c) above (or such
longer period as the parties may have agreed to in writing), then such dispute
shall be submitted (and either party may submit such dispute) for arbitration
before a single arbitrator in New York, New York, in accordance with the
commercial arbitration rules of the American Arbitration Association then in
effect and the provisions of Section 10.12 of the Reorganization Agreement to
the extent that such provisions do not conflict with the provisions of this
paragraph. The Appointed Director and the Stockholder shall attempt to agree
upon an arbitrator; if they shall be unable to agree upon an arbitrator within
10 days after the dispute is submitted for arbitration, then either the
Appointed Director or the Stockholder, upon written notice to the other, may
apply for appointment of such arbitrator by the American Arbitration
Association. Each party shall pay the fees and expenses of counsel used by it
and 50% of the fees and expenses of the arbitrator and

 

3



--------------------------------------------------------------------------------

of other expenses of the arbitration. The arbitrator shall render his decision
within 90 days after his appointment and may award costs to either the Appointed
Director or the Stockholder if, in his sole opinion reasonably exercised, the
claims made by the other party had no reasonable basis and were arbitrary and
capricious. Such decision and award shall be in writing and shall be final and
conclusive on the parties, and counterpart copies thereof shall be delivered to
each of the parties. Judgment may be obtained on the decision of the arbitrator
so rendered in any New York state court sitting in New York County, or any
federal court sitting in the Southern District of New York having jurisdiction,
and may be enforced in accordance with the law of the State of New York. If the
arbitrator shall fail to render his decision or award within such 90-day period,
either the Appointed Director or the Stockholder may apply to any New York state
court sitting in New York County, or any federal court sitting in the Southern
District of New York then having jurisdiction, by action, proceeding or
otherwise, as may be proper to determine the matter in dispute consistently with
the provisions of this Agreement. The parties consent to the exclusive
jurisdiction of the New York courts sitting in New York County, or any federal
court having jurisdiction and sitting in the Southern District of New York, for
this purpose. The prevailing party (or either party, in the case of a decision
or award rendered in part for each party) shall send a copy of the arbitration
decision or of any judgment of the court to the Escrow Agent.

(e) As used in this Agreement, “Established Claim” means any (i) Indemnification
Claim deemed established pursuant to the last sentence of paragraph 2(b) above,
(ii) Indemnification Claim resolved in favor of Parent or a Surviving
Corporation by settlement pursuant to paragraph 2(c) above, resulting in a
dollar award to Parent or a Surviving Corporation, (iii) Indemnification Claim
established by the decision of an arbitrator pursuant to paragraph 2(d) above,
resulting in a dollar award to Parent or a Surviving Corporation, (iv) Third
Party Claim that has been sustained by a final determination (after exhaustion
of any appeals) of a court of competent jurisdiction, or (v) Third Party Claim
that the Appointed Director and the Stockholder have jointly notified the Escrow
Agent has been settled in accordance with the provisions of the Reorganization
Agreement.

(f) (i) Promptly after an Indemnity Claim becomes an Established Claim, the
Appointed Director and the Stockholder shall jointly deliver a notice to the
Escrow Agent (a “Joint Notice”) directing the Escrow Agent to pay to Parent, and
the Escrow Agent promptly shall pay to Parent, an amount equal to the aggregate
dollar amount of the Established Claim (or, if at such time there remains in the
Escrow Fund less than the full amount so payable, the full amount remaining in
the Escrow Fund).

(ii) Payment of an Established Claim shall be made in shares of Parent Common
Stock, pro rata from the account maintained on behalf of each Owner. For
purposes of each payment, such shares shall be valued at the “Fair Market Value”
(as defined below). However, in no event shall the Escrow Agent be required to
calculate Fair Market Value or make a determination of the number of shares to
be delivered to Parent in satisfaction of any Established Claim; rather, such
calculation shall be included in and made part of the Joint Notice. The Escrow
Agent shall transfer to Parent out of the

 

4



--------------------------------------------------------------------------------

Escrow Fund that number of shares of Parent Common Stock necessary to satisfy
each Established Claim, as set out in the Joint Notice. Any dispute between the
Appointed Director and the Stockholder concerning the calculation of Fair Market
Value or the number of shares necessary to satisfy any Established Claim, or any
other dispute regarding a Joint Notice, shall be resolved between the Appointed
Director and the Stockholder in accordance with the procedures specified in
paragraph 2(d) above, and shall not involve the Escrow Agent. Each transfer of
shares in satisfaction of an Established Claim shall be made by the Escrow Agent
delivering to Parent one or more stock certificates held in each Owner’s account
evidencing not less than such Owner’s pro rata portion of the aggregate number
of shares specified in the Joint Notice, together with assignments separate from
certificate executed in blank by such Owner and completed by the Escrow Agent in
accordance with instructions included in the Joint Notice. Upon receipt of the
stock certificates and assignments, Parent shall deliver to the Escrow Agent new
certificates representing the number of shares owned by each Owner after such
payment. The parties hereto (other than the Escrow Agent) agree that the
foregoing right to make payments of Established Claims in shares of Parent
Common Stock may be made notwithstanding any other agreements restricting or
limiting the ability of any Owner to sell any shares of Parent stock or
otherwise. The Appointed Director and the Stockholder shall be required to
exercise utmost good faith in all matters relating to the preparation and
delivery of each Joint Notice. As used in this Section 2, “Fair Market Value”
means the average reported closing price for the Parent Common Stock for the ten
trading days ending on the last trading day prior to the day the applicable
portion of the Escrow Fund is released hereunder.

(iii) Notwithstanding anything herein to the contrary, at such time as an
Indemnification Claim has become an Established Claim, the Stockholder shall
have the right to substitute, for the Escrow Shares that otherwise would be paid
in satisfaction of such claim (the “Claim Shares”), cash in an amount equal to
the Fair Market Value of the Claim Shares (“Substituted Cash”). In such event
(i) the Joint Notice shall include a statement describing the substitution of
Substituted Cash for the Claim Shares, and (ii) substantially contemporaneously
with the delivery of such Joint Notice, the Stockholder shall cause currently
available funds to be delivered to the Escrow Agent in an amount equal to the
Substituted Cash. Upon receipt of such Joint Notice and Substituted Cash, the
Escrow Agent shall (y) in payment of the Established Claim described in the
Joint Notice, deliver the Substituted Cash to Parent in lieu of the Claim
Shares, and (z) cause the Claim Shares to be returned to the Stockholder.

3. On the first Business Day after the expiration of the Escrow Period, the
Escrow Agent shall distribute and deliver to each Owner certificates
representing the shares of Parent Common Stock then in such Owner’s account in
the Escrow Fund, unless at such time there are any Indemnity Claims with respect
to which Notices have been received but which have not been resolved pursuant to
Section 2 hereof or in respect of which the Escrow Agent has not been notified
of, and received a copy of, a final determination (after exhaustion of any
appeals) by a court of competent jurisdiction, as the case may be (in either
case, “Pending Claims”), and which, if resolved or finally determined in favor
of Parent or a Surviving Corporation, would result in a payment to Parent, in
which case the Escrow Agent shall retain, and the total amount of

 

5



--------------------------------------------------------------------------------

such distributions to such Owner shall be reduced by, the “Pending Claims
Reserve” (as hereafter defined). The Appointed Director shall certify to the
Escrow Agent the Fair Market Value to be used in calculating the Pending Claims
Reserve and the number of shares of Parent Common Stock to be retained therefor.
Thereafter, if any Pending Claim becomes an Established Claim, the Appointed
Director and the Stockholder shall deliver to the Escrow Agent a Joint Notice
directing the Escrow Agent to pay to Parent an amount in respect thereof
determined in accordance with paragraph 2(f) above, and to deliver to each Owner
shares of Parent Common Stock then in such owner’s account in the Escrow Fund
having a Fair Market Value equal to the amount by which the remaining portion of
his account in the Escrow Fund exceeds the then Pending Claims Reserve
(determined as set forth below), all as specified in a Joint Notice. If any
Pending Claim is resolved against Parent, the Appointed Director and the
Stockholder shall deliver to the Escrow Agent a Joint Notice directing the
Escrow Agent to pay to each Owner the amount by which the remaining portion of
his account in the Escrow Fund exceeds the then Pending Claims Reserve. Upon
resolution of all Pending Claims, the Appointed Director and the Stockholder
shall deliver to the Escrow Agent a Joint Notice directing the Escrow Agent
shall pay to each Owner the remaining portion of his or her account in the
Escrow Fund.

As used herein, the “Pending Claims Reserve” shall mean, at the time any such
determination is made, that number of shares of Parent Common Stock in the
Escrow Fund having a Fair Market Value equal to the sum of the aggregate dollar
amounts claimed to be due with respect to all Pending Claims (as shown in the
Notices of such Claims). As used in this Section 3, “Fair Market Value” means
the average reported closing price for the Parent Common Stock for the ten
trading days ending on the last trading day prior to the day the Pending Claims
Reserve determination is made.

4. The Escrow Agent, the Appointed Director and the Stockholder shall cooperate
in all respects with one another in the calculation of any amounts determined to
be payable to Parent and the Owners in accordance with this Agreement and in
implementing the procedures necessary to effect such payments.

5. (a) The Escrow Agent undertakes to perform only such duties as are expressly
set forth herein. It is understood that the Escrow Agent is not a trustee or
fiduciary and is acting hereunder merely in a ministerial capacity.

(b) The Escrow Agent shall not be liable for any action taken or omitted by it
in good faith and in the exercise of its own best judgment, and may rely
conclusively and shall be protected in acting upon any order, notice, demand,
certificate, opinion or advice of counsel (including counsel chosen by the
Escrow Agent), statement, instrument, report or other paper or document (not
only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained) which is believed by the Escrow Agent to be genuine and to be
signed or presented by the proper person or persons. The Escrow Agent shall not
be bound by any notice or demand, or any waiver, modification, termination or
rescission of this Agreement unless evidenced by a writing delivered to the
Escrow Agent signed by the proper party or parties and, if the duties or rights
of the Escrow Agent are affected, unless it shall have given its prior written
consent thereto.

 

6



--------------------------------------------------------------------------------

(c) The Escrow Agent’s sole responsibility upon receipt of any notice requiring
any payment to Parent pursuant to the terms of this Agreement or, if such notice
is disputed by the Appointed Director or the Stockholder, the settlement with
respect to any such dispute, whether by virtue of joint resolution, arbitration
or determination of a court of competent jurisdiction, is to pay to Parent the
amount specified in such notice, and the Escrow Agent shall have no duty to
determine the validity, authenticity or enforceability of any specification or
certification made in such notice.

(d) The Escrow Agent shall not be liable for any action taken by it in good
faith and believed by it to be authorized or within the rights or powers
conferred upon it by this Agreement, and may consult with counsel of its own
choice and shall have full and complete authorization and indemnification under
Section 5(g), below, for any action taken or suffered by it hereunder in good
faith and in accordance with the opinion of such counsel.

(e) The Escrow Agent may resign at any time and be discharged from its duties as
escrow agent hereunder by its giving the other parties hereto written notice and
such resignation shall become effective as hereinafter provided. Such
resignation shall become effective at such time that the Escrow Agent shall turn
over the Escrow Fund to a successor escrow agent appointed jointly by the
Appointed Director and the Stockholder. If no new escrow agent is so appointed
within the 60 day period following the giving of such notice of resignation, the
Escrow Agent may deposit the Escrow Fund with any court in the Southern District
of New York it deems reasonably appropriate.

(f) In the event of a dispute between the parties as to the proper disposition
of the Escrow Fund, the Escrow Agent shall be entitled (but not required) to
deliver the Escrow Fund into the United States District Court for the Southern
District of New York and, upon giving notice to the Appointed Director and the
Stockholder of such action, shall thereupon be relieved of all further
responsibility and liability.

(g) The Escrow Agent shall be indemnified and held harmless by Parent from and
against any expenses, including counsel fees and disbursements, or loss suffered
by the Escrow Agent in connection with any action, suit or other proceeding
involving any claim which in any way, directly or indirectly, arises out of or
relates to this Agreement, the services of the Escrow Agent hereunder, or the
Escrow Fund held by it hereunder, other than expenses or losses arising from the
gross negligence or willful misconduct of the Escrow Agent. Promptly after the
receipt by the Escrow Agent of notice of any demand or claim or the commencement
of any action, suit or proceeding, the Escrow Agent shall notify the other
parties hereto in writing. In the event of the receipt of such notice, the
Escrow Agent, in its sole discretion, may commence an action in the nature of
interpleader in an appropriate court to determine ownership or disposition of
the Escrow Fund or it may deposit the Escrow Fund with the clerk of any
appropriate court and be

 

7



--------------------------------------------------------------------------------

relieved of any liability with respect thereto or it may retain the Escrow Fund
pending receipt of a final, non-appealable order of a court having jurisdiction
over all of the parties hereto directing to whom and under what circumstances
the Escrow Fund are to be disbursed and delivered.

(h) The Escrow Agent shall be entitled to reasonable compensation from Parent
for all services rendered by it hereunder. The Escrow Agent shall also be
entitled to reimbursement from Parent for all expenses paid or incurred by it in
the administration of its duties hereunder including, but not limited to, all
counsel, advisors’ and agents’ fees and disbursements and all taxes or other
governmental charges.

(i) From time to time on and after the date hereof, the Appointed Director and
the Stockholder shall deliver or cause to be delivered to the Escrow Agent such
further documents and instruments and shall do or cause to be done such further
acts as the Escrow Agent shall reasonably request to carry out more effectively
the provisions and purposes of this Agreement, to evidence compliance herewith
or to assure itself that it is protected in acting hereunder.

(j) Notwithstanding anything herein to the contrary, the Escrow Agent shall not
be relieved from liability hereunder for its own gross negligence or its own
willful misconduct.

6. This Agreement expressly sets forth all the duties of the Escrow Agent with
respect to any and all matters pertinent hereto. No implied duties or
obligations shall be read into this Agreement against the Escrow Agent. The
Escrow Agent shall not be bound by the provisions of any agreement among the
parties hereto except this Agreement and shall have no duty to inquire into the
terms and conditions of any agreement made or entered into in connection with
this Agreement, including, without limitation, the Reorganization Agreement.

7. This Agreement shall inure to the benefit of and be binding upon the parties
and their respective heirs, successors, assigns and legal representatives and
shall be governed by and construed in accordance with the law of New York
applicable to contracts made and to be performed therein. This Agreement cannot
be changed or terminated except by a writing signed by the Appointed Director,
the Stockholder and the Escrow Agent.

8. The Appointed Director and the Stockholder each hereby consents to the
exclusive jurisdiction of the New York state courts sitting in New York County
and federal courts sitting in the Southern District of New York with respect to
any claim or controversy arising out of this Agreement. Service of process in
any action or proceeding brought against the Appointed Director or the
Stockholder in respect of any such claim or controversy may be made upon it by
registered mail, postage prepaid, return receipt requested, at the address
specified in Section 9, with a copy delivered by nationally recognized overnight
carrier to Graubard Miller, The Chrysler Building, 405 Lexington Avenue, New
York, N.Y. 10174-1901, Attention: David Alan Miller, Esq.

 

8



--------------------------------------------------------------------------------

9. All notices and other communications under this Agreement shall be in writing
and shall be deemed given if given by hand or delivered by nationally recognized
overnight carrier, or if given by telecopier and confirmed by mail (registered
or certified mail, postage prepaid, return receipt requested), to the respective
parties as follows:

 

  A. If to the Appointed Director, to him at:

[Name]

c/o Endeavor Acquisition Corp.

7 Times Square

New York, New York 10035

Telecopier No.:

with a copy to:

Graubard Miller

The Chrysler Building

405 Lexington Avenue

New York, New York 10174-1901

Attention: David Alan Miller, Esq.

Telecopier No.: 212-818-8881

 

  B. If to the Stockholder, to him at:

Dov Charney

[Address and fax number]

with a copy to:

[Name, address and fax number]

 

  C. If to the Escrow Agent, to it at:

Continental Stock Transfer & Trust Company

2 Broadway

New York, New York 10004

Attention: Steven G. Nelson

Telecopier No.: 212-509-5150

or to such other person or address as any of the parties hereto shall specify by
notice in writing to all the other parties hereto.

10. (a) If this Agreement requires a party to deliver any notice or other
document, and such party refuses to do so, the matter shall be submitted to
arbitration pursuant to paragraph 2(d) of this Agreement.

 

9



--------------------------------------------------------------------------------

(b) All notices delivered to the Escrow Agent shall refer to the provision of
this Agreement under which such notice is being delivered and, if applicable,
shall clearly specify the aggregate dollar amount due and payable to Parent.

(c) This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original instrument and all of which together shall
constitute a single agreement.

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
on the date first above written.

 

ENDEAVOR ACQUISITION, INC. By:  

 

Name:   Title:   THE STOCKHOLDER

 

Name:   Dov Charney ESCROW AGENT CONTINENTAL STOCK TRANSFER & TRUST COMPANY By:
 

 

Name:   Steven G. Nelson Title:   Chairman

 

10